          Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 BRANDON MONTGOMERY, as personal
 representative of the estate of Gary
 Montgomery,
                 Plaintiff,
                                                              CA: 18-cv-1928 (JDB)
           v.

 THE DISTRICT OF COLUMBIA, ET AL.

                 Defendants.

            REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

        Plaintiff brings this civil action on behalf of Gary Montgomery (“Montgomery”), who

was accused – by eyewitnesses and based on video surveillance footage – of stabbing a

transgender woman in the head with a knife and killing her. Plaintiff was arrested and

prosecuted for the murder, but, ultimately, found not guilty on August 16, 2017. Plaintiff claims

that Montgomery’s arrest and prosecution was based not upon the video surveillance footage or

eye witness testimony but arose from a civil conspiracy between Defendants and the prosecutor

based upon their desire to discriminate against Montgomery because of his disabilities. Plaintiff

brings various claims related to his arrest and subsequent prosecution. The District is moving the

Court for an order dismissing Counts 4, 7, 8, and 9 of the Complaint. Def.’s Mot. to Dismiss

[10].

        Plaintiff opposes the District’s motion to dismiss.

        Plaintiff argues that Count 4 should survive a motion to dismiss because he believes that

(1) he had the right to receive exculpatory evidence under Brady at or before the time of his

pretrial detention hearing and (2) if he had the exculpatory evidence produced under Brady, then

he would have not been held for five years at Saint Elizabeth’s, a mental hospital. Pl.’s Opp’n at
            Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 2 of 8




9-12. The Court should dismiss Count 4 because no caselaw cited by Plaintiff actually applies

Brady to a pretrial detainment hearing, caselaw cited by the District tends to support the

conclusion that there is no right to the presentation of exculpatory evidence at the early stages of

criminal prosecution, and, even if such a right exists, it was not clearly established at the time.

       Plaintiff argues Count 5 should not be dismissed because the District did advance any

argument supporting its dismissal. Pl.’s Opp’n at 12-15. The District does not ask the Court to

dismiss Count 5 under Rule 12(b)(6) at this time.

       Plaintiff opposes dismissal of Count 7, on the grounds that his Section 1983 claim against

the District need not be supported by allegations of a pattern of prior similar conduct.

       Plaintiff argues Counts 8 and 9 should not be dismissed because, regardless of the actual

language of the ADA, it should apply here, Pl.’s Opp’n at 17-19, and because

                                           ARGUMENT

       I.       The Court Should Dismiss Count 4.

       The Court should dismiss Count 4 because Plaintiff cannot establish a Brady violation

and he cannot establish that Brady has any application to a pretrial detainment proceeding.

       Plaintiff asserts Montgomery was “prejudiced” – the third element of a Brady violation –

by being detained pretrial. Pl.’s Opp’n at 9-10. However, as quoted in the District’s brief, to

demonstrate prejudice, a party must show “that ‘there is a reasonable probability’ that the result

of the trial would have been different if the suppressed documents had been disclosed to the

defense.” Strickler v. Greene, 527 U.S. 263, 289 (1999) (emphasis added). In his opposition,

Plaintiff simply gets the law wrong. Plaintiff quotes Strickler for the proposition that evidence is

material “if there is a reasonable probability that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different.” Pl.’s Opp’n at 10 (citing Strickler, 527


                                                  2
          Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 3 of 8




U.S. at 280. Materiality is a threshold question under Brady. Strickler, 527 U.S. at 280. The

issue raised by the Defendants’ motion to dismiss, however, is that Plaintiff cannot demonstrate

prejudice – not whether the materials at issue would even qualify as Brady materials.

Consequently, the particular quote from Strickler upon which Plaintiff relies is inapposite

because it focuses on a different issue.

        Indeed, when the Court in Strickler stated the standard, it provided the following:

                      The differing judgments of the District Court and the Court of
                Appeals attest to the difficulty of resolving the issue of prejudice.
                Unlike the Fourth Circuit, we do not believe that “the Stolzfus [sic]
                materials would have provided little or no help to Strickler in
                either the guilt or sentencing phases of the trial.” App. 425.
                Without a doubt, Stoltzfus' testimony was prejudicial in the sense
                that it made petitioner's conviction more likely than if she had not
                testified, and discrediting her testimony might have changed the
                outcome of the trial.
                     That, however, is not the standard that petitioner must satisfy in
                order to obtain relief. He must convince us that “there is a
                reasonable probability” that the result of the trial would have been
                different if the suppressed documents had been disclosed to the
                defense. As we stressed in Kyles: “[T]he adjective is important.
                The question is not whether the defendant would more likely than
                not have received a different verdict with the evidence, but
                whether in its absence *290 he received a fair trial, understood as a
                trial resulting in a verdict worthy of confidence.” 514 U.S., at 434,
                115 S.Ct. 1555.

Strickler, 527 U.S. 290-291 (insertions in original). Moreover, case law supports the

interpretation of proceedings with respect to Brady as referring to either trial, sentencing, or

habeas proceedings. See Strickler, 527 U.S. at 291 (referencing evidence related to the

sentencing phase of the defendants’ trial); Banks v. Dretke, 540 U.S. 668, 691 (applying Brady to

a death penalty sentence). Thus, Brady does not apply to a regulatory pretrial detainment

hearing or at least, it was not clearly established at that the time.

        Furthermore, Plaintiff’s attempt to bootstrap Brady to a Plaintiff’s rights under Tyler


                                                   3
          Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 4 of 8




lacks merit. See Pl.’s Opp’n at 11-12 (citing Tyler v. United States, 705 A.2d 270, 275 (D.C.

1997). Tyler held that a pretrial detainee has a right under D.C. Code § 23-1322(e)(1) to produce

evidence at a pretrial detainment proceeding. Tyler, 705 A.2d at 272. Tyler is also clear that

pretrial detainment proceedings are “regulatory” and pretrial detention does not establish guilt.

Id. at 274-275. Consequently, one cannot reasonably conclude that Brady, itself limited to guilt

and sentencing phases of a trial, has any application to the regulatory vehicle that is pretrial

detention.

        Finally, Plaintiff makes no mention of Kenley v. District of Columbia, 83 F. Supp. 3d 20,

38-40 (D.D.C. 2015) and the question of whether it was clearly established that Brady applied to

pretrial detention facilities.

        Therefore, the Court should dismiss Count 4.

        II.      Plaintiff’s Section 1983 Municipal Liability Claim should be Dismissed.

        In opposing the motion to dismiss his Section 1983 municipal liability claim against the

District based upon a failure to supervise and train, Plaintiff conflates two theories of

constitutional theories of liability. “A pattern of similar constitutional violations by untrained

employees is ordinarily necessary to demonstrate deliberate indifference for purposes of failure

to train.” Connick v. Thompson, 563 U.S. 51, 62 (2011). Nevertheless, there may be rare

circumstances in which “the unconstitutional consequences of failing to train could be so

patently obvious that a city could be liable under § 1983 without proof of a pre-existing pattern

of violations.” Id. at 6. In either scenario, a plaintiff also bears the burden of proving that the

lack of training actually caused the violation in question. City of Canton, Ohio v. Harris, 489

U.S. 378, 391 (1989) (“[F]or liability to attach ... the identified deficiency in a city's training

program must be closely related to the ultimate injury.”).


                                                   4
          Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 5 of 8




        As to the first theory of failure to train, Plaintiff ignores the dictates of Connick and

instead relies upon Leatherman v. Tarrant County, 507 U.S. 163, 167 (1993) for the proposition

that he is not required to allege more than a single instance of misconduct and that there is “no

predicate number of previous violations” that must be pled in a complaint. Leatherman, which

predates Iqbal, merely held that there was no “heightened pleading standard” in Section 1983

cases. Id. at 167-68. Here, in contrast, the District is not rebuking Plaintiff for his failure to

meet a heightened pleading standard, rather Plaintiff has failed to meet the plausible entitlement

to relief standard of Iqbal. By relying upon one instance of alleged misconduct occurring many

years in the past, he has not plead the necessary pervasive pattern of similar constitutional

violations a pattern that would plausibly entitle him to relief. See Connick v. Thompson, 563

U.S. 51, 62 (2011); Carter v. District of Columbia, 795 F.2d 116, 123 (D.C. Cir. 1986).

        Plaintiff relies upon City of Canton, Ohio v. Harris, 489 U.S. 378 (1989), to support his

argument that the need for training as to the needs of mentally ill arrestees is so patently obvious

that he need not plead a pattern of prior incidents placing the District on notice for a need to act.

In Canton, the Supreme Court hypothesized a situation where city policymakers know to a moral

certainty that their police officers will be required to arrest fleeing felons. Id. at 390, n.10. The

city has armed its officers with firearms, in part to allow them to accomplish this task. Thus, the

need to train officers in the constitutional limitations on the use of deadly force can be said to be

“so obvious,” that failure to do so could properly be characterized as “deliberate indifference” to

constitutional rights. Id.

        It may well be “patently obvious” that arming officers with guns without training them in

their use is likely to result in unjustified shootings. The District submits, however, that it is not

“patently obvious” without prior notice of constitutional violations that police officers in the


                                                   5
          Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 6 of 8




District of Columbia required training to prohibit their use of the “Reid technique” when dealing

with the mentally ill arrestees. Consequently, Plaintiff’s Section 1983 claim against the District

should be dismissed.

        III.    The Court Should Dismiss Counts 8 And 9 Because The Complaint Does Not
                State A Claim Upon Which Relief Can Be Granted Based On Any Unlawful
                Discrimination.

        The Court should dismiss Counts 8 and 9. In response to Defendant’s arguments

regarding Count 8 and 9, Plaintiff only relies on Sacchetti v. Gallaudet University, et al., 181 F.

Supp. 3d 107 (D.D.C. 2016). Sacchetti is, of course, not binding on this Court and fails to

interact in any meaningful manner with the text of the ADA or the Rehabilitation Act. See

Sacchetti, 181 F. Supp. 3d at 128-130. Moreover, Sacchetti offers no persuasive analysis; it

merely cites some of the cases from Circuits that rule in Plaintiff's favor and ignores the cases on

the other side of the Circuit split more fully recognized and described in Haberle v. Troxell, 885

F.3d 170, 180 (3rd Cir. 2018). See Sacchetti, 181 F. Supp. 3d at 129 ("In light of the case

authority cited by plaintiffs . . ."). Sacchetti's strongest point is that in Pennsylvania Dep't of

Corrections v. Yeskey, the Court extended Title II of the ADA to prison inmates. Id. But, the

Supreme Court has not yet ruled on the different question of whether Title II of the ADA applies

in this context. See, e.g., City and County of San Francisco, Calif. v. Sheehan, 135 S.Ct. 1765,

1773-1774 (2015) (dismissing the question of whether Title II of the ADA applies in the police

context as improvidently granted).

        The better analysis, however, always begins with the text of a statute. See, e.g., Lamie v.

U.S. Tr., 540 U.S. 526, 534 (2004) ("when the statute's language is plain, the sole function of the

courts—at least where the disposition required by the text is not absurd—is to enforce it

according to its terms.") (internal quotation marks and citation omitted). And, as argued more

fully in the Defendants' motion to dismiss, the text of Title II of the ADA does not contemplate
                                                   6
         Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 7 of 8




the provision of accommodations to a suspect in a police investigation.

       Therefore, the Court should dismiss Counts 8 and 9 of the Complaint.

                                        CONCLUSION

       For the reasons stated above, the Court should dismiss the Complaint in part.

                                             Respectfully submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             GEORGE C. VALENTINE
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Michael K. Addo
                                              MICHAEL K. ADDO[1008971]
                                             Chief, Civil Litigation Division Section II

                                             /s/ Aaron J. Finkhousen
                                             AARON J. FINKHOUSEN [1010044]
                                             Assistant Attorney General
                                             Suite 630 South
                                             441 Fourth Street, NW
                                             Washington, DC 20001
                                             (202) 724-7334
                                             (202) 730-0493 (fax)
                                             aaron.finkhousen@dc.gov




                                                7
Case 1:18-cv-01928-JDB Document 17 Filed 12/10/18 Page 8 of 8
